                                                                               )N CLERKS
                                                                           US district   OFFICE
                                                                                       court ed.n.y.
UNITED STATES DISTRICT COURT                                                    SEP 3C> 2(J]g ^
EASTERN DISTRICT OF NEW YORK

                                                         X                Brooklyn office
VICTOR JUZUMAS,

                                    Plaintiff,
                                                             MEMORANDUM DECISION
                       - against-                            AND ORDER


NASSAU COUNTY,et al.                                         2:I7-cv-03049(AMD)(JO)

                                     Defendant.
                                                         X
ANN M.DONNELLY,United States District Judge:

        On May 21, 2017, Victor Juzumas brought this action against Nassau County and five

unidentified "John Doe" Nassau County police officers.^ He alleges violations of his First,

Second, Fourth, and Fourteenth Amendment rights under 42 U.S.C. § 1983, a Section 1983

conspiracy, and Monell liability. The parties cross-moved for summary judgment. I held oral

argument on September 19, 2019. For the reasons that follow, the parties' motions are granted in

part and denied in part.

                                           BACKGROUND


I.      The Law


        New York State's firearm regulations define different types of guns. A "firearm" is a

pistol, a revolver, a sawed-off^ shotgun or rifle, or an assault weapon. N.Y. Penal Law

§ 265.00(3). A "rifle" is "a weapon ... intended to be fired from the shoulder [that] use[s] the



'The plaintiff did not amend his complaint to identify the John Doe police officers. However, because
the Nassau County Police Commissioner is responsible for enforcing gun regulations in Nassau County,
and a Nassau County police officer, Lieutenant Marc Timpano, testified at a deposition about firearm and
iongarm regulations in Nassau County, I analyze the case against Nassau County. The plaintiffs case
against the five John Doe police officers is dismissed.

^ "Sawed-off shotguns and rifles include shotguns with barrels less than eighteen inches long, rifles with
barrels less than sixteen inches long, and "any weapon made from a shotgun or rifle" with an overall
length less than twenty-six inches. Id.
energy ofthe explosive in a fixed metallic cartridge to fire only a single projectile through a

rifled bore for each single pull ofthe trigger." Id. at § 265.00(11). A "shotgun" is "a weapon ...

intended to be fired from the shoulder [that] use[s] the energy ofthe explosive in a fixed shotgun

shell to fire through a smooth bore either a number of ball shot or a single projectile for each

single pull ofthe trigger." Id. at § 265.00(12). Rifles and shotguns are known as long guns or

longarms. See Dudek v. Nassau Cnty. Sheriffs Dep Y, 991 F. Supp. 2d 402,407 n.7(E.D.N.Y.

2013)(comparing longarms with other guns).

        New York State prohibits the possession of a firearm without a license. N.Y. Penal Law

§ 265.20(a)(3). Section 400.00 ofthe New York Penal Law -"the exclusive statutory

mechanism for the licensing offirearms in New York State" Kachalsky v. Cnty. ofWestchester,

701 F.3d 81,85-86(2d Cir. 2012)(citation omitted)- provides licensing officers^ with "broad

discretion in determining whether to issue or revoke a license to possess firearms." Weinstein v.

Krumpter, 386 F. Supp. 3d 220,231 (E.D.N.Y. 2019)(citation omitted). Applicants for firearm

licenses must meet certain criteria, including:

           •   They must be twenty-one years old or older, and of good moral character.
           •   They must not have convictions for a felony or serious offense.
           •   They must not have a history of mental illness.
           •   There must be "no good cause ...for the denial ofthe license."

See N.Y. Penal Law § 400.00(1).

       Longarms, on the other hand,"pose a unique legal issue because, unlike other firearms,

'there is no license requirement for the purchase or possession oflongarms.'" Panzella v. Cnty.

ofNassau, No. 13-CV-5640,2015 WL 5607750, at *1 (E.D.N.Y. Aug. 26,2015)(citing Razzano

V. Cnty. ofNassau, 765 F. Supp. 2d 176, 180(E.D.N.Y. 2011)). Nevertheless, the possession of



^ In Nassau County, the licensing officer is the Nassau County Police Commissioner. See N.Y. Penal
Law §265.00(10).
longarms is subject to some regulation in New York. See Kachalsky v. Cnty. ofWestchester, 701

F.3d 81, 85 n.3(2d Cir. 2012)(citing N.Y. Penal Law § 265.01(3)(prohibiting longarms on

school grounds) and N.Y. Penal Law § 265.05 (prohibiting children less than sixteen years old

from possessing longarms without a hunting permit)).

        Firearm licensing and longarm regulation converge in Section 400.00's subsection on

license revocation and suspension. See N.Y. Penal Law § 400.00(11). Section 400.00(1 l)(a)

provides the following:

        (a)The conviction of a licensee anywhere of a felony or serious offense or a
        licensee at any time becoming ineligible to obtain a license under this section
        shall operate as a revocation ofthe license. A license may be revoked or
        suspended as provided for in section 530.14 ofthe criminal procedure law or
        section eight hundred forty-two-a ofthe family court act. Except for a license
        issued pursuant to section 400.01 ofthis article, a license may be revoked and
        cancelled at any time in the city ofNew York, and in the counties of Nassau and
        Suffolk, by the licensing officer, and elsewhere than in the city ofNew York by
        any judge or justice of a court of record; a license issued pursuant to section
        400.01 ofthis article may be revoked and cancelled at any time by the licensing
        officer or any judge or justice of a court ofrecord. The official revoking a license
        shall give written notice thereof without unnecessary delay to the executive
        department, division of state police, Albany, and shall also notify immediately the
        duly constituted police authorities ofthe locality.

N.Y. Penal Law § 400.00(11)(emphasis added)."^ Section 400.00(1 l)(c) governs the

consequences of license suspension and revocation:

       (c)In any instance in which a person's license is suspended or revoked under
       paragraph (a)or(b)of this subdivision, such person shall surrender such
       license to the appropriate licensing official and any and all firearms, rifles, or
       shotguns owned or possessed by such person shall be surrendered to an


  The language in bold was added to Section 400.00(11) by the SAFE Act of2013. (ECF No. 32-2 at 32-
33.) The Act-enacted after "a series of mass shooting around the United States by mentally disturbed
individuals," Montgomery v. Cuomo,291 F. Supp. 3d 303,307(W.D.N.Y. 2018)- was designed to
"protect New Yorkers by reducing the availability of assault weapons and deterring the criminal use of
firearms while promoting a fair, consistent and efficient method of ensuring that sportsmen and other
legal gun owners have full enjoyment ofthe guns to which they are entitled." (ECF No. 32-1 at 6.) The
SAFE Act also added subparagraph (b), which focuses on license revocation for individuals deemed by a
mental health provider likely to harm themselves or others. (ECF No. 32-2 at 33.) The parties agree that
the plaintiff's pistol license was not revoked for mental health reasons. (ECF No.31-1 Tj 36.)
         appropriate law enforcement agency as provided in subparagraph (f) of
         paragraph one of subdivision a of section 265.20 of this chapter. In the event
        such license, firearm, shotgun, or rifle is not surrendered, such items shall be
        removed and declared a nuisance and any police officer or peace officer
        acting pursuant to his or her special duties is authorized to remove any and
        all such weapons.

N.Y. Penal Law § 400.00(1 l)(c)(emphasis added).

II.     Nassau County Policies

        On May 22,2014, the Nassau County Police Department published a legal bulletin that

explained the consequences of a handgun license suspension or revocation, (ECF No. 31-1 ^

44.) According to the bulletin,"a person whose handgun license is suspended or revokedfor any

reason is not only required to surrender [his] license and handguns but also [his] rifles and

shotguns to the licensing authority(Nassau County Police Department)." (ECF No. 27-5 at 3

(emphasis added).)

        A separate Nassau County Police Department policy entitled "Removal and Disposition

of Weapons- Domestic Incidents/Threats to Public Safety"("OPS 10023" or the "policy")

establishes a procedure for removing both firearms and longarms when necessary, and for

returning them. (ECF No. 31 at 10.)^ The protocol distinguishes between the investigation

required for the retum of a pistol license and firearms and that for the return oflongarms. {Id. at

2-3.) For example, unlike the "full pistol license incident investigation" required for firearm

retum,the longarm investigation begins with a review of"all incidents involving confiscation of

rifles and shotguns as soon as possible." {Id.) Confiscated longarms should be retumed to the




^ At oral argument on September 19,2019, counsel for the County explained that a new policy governs
the retum of longarms, but it is not clear what the policy is, where it is memorialized, or to what extent it
differs from OPS 10023. In any event, the policy is not part ofthe record before me.
  owner if the confiscation was inappropriate or if there is no other condition barring longarm

  possession.^ (ECFNo. 31 at 13-14.)

         The plaintiff says that under the County's policy, a "licensee would only be able to

 lawfully possess long guns after [the licensee] reapplied for, and w[as] issued, another pistol

 license." (ECF No. 26 at 16.)

 II.     The Facts^

         The plaintiff, a customs broker^ and resident of Merrick, New York, obtained a pistol

 license from the Nassau County Police Department in January of2003. (ECF No. 28 UK 2,4,5.)

 He maintained the license until May 28,2008, when he was arrested for conspiracy to import

 controlled substances under 21 U.S.C. § 963. (ECF No. 28 K 8.) The arresting officer

 confiscated the plaintiffs pistol license and two pistols. {Id. K 10.)

         About a week later, drug enforcement officers returned to the plaintiffs house and

 confiscated his six longarms-two shotguns and four rifles. {Id. K 11,see also ECF No. 24 at

  19.) An officer retumed the longarms to the plaintiff six to eight weeks later. (ECF No. 28 K

  13.) The plaintiff stored the longarms at a neighbor's home. {Id.)

         The plaintiffs pistol license was suspended on September 11, 2008 because of his May

 2008 arrest. {Id. K 12.)



 ^ Under OPS 10023, longarm possession may be prohibited if(a)the owner is prohibited from possessing
 rifles or shotguns under the Federal Gun Control Act,(b)the owner has a relevant pending court
 disposition,(c)the owner is a subject of an order of protection,(d)the owner has a relevant Nassau
 County arrest history,(e)domestic incidents have occurred since the time ofthe confiscation or voluntary
 surrender, or(f)there are other extenuating circumstances that indicate that the longarms should not be
 returned. (ECFNo.31 at 13.)

'Unless otherwise noted, the factual background is based on my review ofthe entire record, including the
 parties' 56.1 statements.

 ® According to the plaintiff, a customs broker "prepares the customs entry paperwork" for commerce
 entering the United States. (ECF No. 27-3 at 5.)

                                                    5
          On June 15, 2012,the plaintiff pleaded guilty to misdemeanor conspiracy to defraud the

  United States, 18 U.S.C. § 371, and was assessed a penalty of$25.00 {Id. ^ 14; see also EOF No.

  24 at 30.)

          Over three years later, in November of 2015, Nassau County revoked the plaintiffs pistol

  license based on his "[a]rrest history,[cjonviction under 18 U.S.C. § 371,and [l]ack of good

  moral character." (EOF No. 28 ^ 15.) In the revocation notice, the County informed the plaintiff

  that he was "prohibited from possessing firearms, rifles,[and] shotguns." (ECF No. 27-2 at 2-3.)

  The County instructed the plaintiffto "take appropriate action" to get rid of his guns, including

  longarms, within thirty days of receipt ofthe letter.^ {Id. at 3.) Shortly thereafter, the plaintiffs

  brother, an attorney, recommended that the plaintiff get rid of his longarms. (ECF No. 28 H 20.)

  The plaintiff gave them to his son-in-law, a "hunting buddy," and a friend. (ECF No. 27-3 at 9.)

          It is not clear whether the plaintiff would be able to buy new longarms at present. The

  plaintiff acknowledges that he has not tried to buy new longarms, but says that the County has

 "extinguished ... his ability to purchase other longarms for fear ofarrest and criminal

  prosecution by Nassau County." (ECF No. 26 at 19.) In briefing and through their witness.

  Lieutenant Marc Timpano,          the County took the position that "the plaintiff would be prohibited

  from possessing long guns for as long as a legal impediment existed prohibiting such

  possession." (ECF No. 31-2 at 3; ECF No. 31 at 7.) At oral argument, counsel for the County

  said that the County no longer uses the letter that the plaintiff received,'' and that it is "now clear


'The plaintiff appealed the pistol license revocation; his appeal was denied. (ECF No.24 at 20.)

    Lieutenant Timpano,a Nassau County police officer and proffered expert in the policies ofthe Nassau
  County Police Department on firearm and longarm possession(ECF No.31-1^ 23), testified that
  someone in the plaintiffs position may not be able to buy a longarm because a background investigation
  would reveal that his pistol license was revoked,(ECF No.27-1 at 55:23-56:24).

  '' The new letter is not part ofthe record.
that someone whose pistol license has been revoked, and surrenders longarms at the time ofthe

revocation, is free after the confiscation of his longarms to go out and purchase other longarms."

The County did not explain how the plaintiff would have learned ofthe policy change, or the

extent to which a background check, which would have alerted a gun dealer that the plaintiffs

license had been revoked, would have been an impediment to purchasing a longarm.

III.    The Claims


        The plaintiff alleges that Nassau County has an unconstitutional policy ofrequiring

people who have had their pistol license "revokedfor any reason to surrender possession and

ownership oftheir longarms." (ECF No. 26 at 1 (emphasis in original).) Because the policy

"criminaliz[es] the possession oflongarms by individuals whose pistol license has been revoked

for any reasonf the plaintiff says, it prohibits people in his position from possessing longarms,

even though no license is required to possess a longarm. {Id. (emphasis in original).) The

plaintiff also alleges that Nassau County does not provide due process to longarm owners

because a "licensee would only be able to lawfully possess long guns after [he] reapplied for, and

w[as] issued, another pistol license." {Id. at 16.)

        The defendant responds that Nassau County is merely enforcing New York Penal Law

§ 400.00(11) by issuing the plaintiff a revocation notice that instructs him to get rid of his

longarms. (ECF No. 24-2 at 1.) The defendant says that no hearing is necessary under these

circumstances since Nassau County officials did not take the plaintiffs weapons or have custody

ofthem; he gave the guns to his friends and family. {Id.; see also ECF No. 24-2 at 14-15.) The

County further posits that if a hearing is necessary, the County already has a process in place,

OPS 10023, designed specifically for longarm return. (ECF No. 31 at 5.)
                                      LEGAL STANDARD


        A movant is "entitled to judgment as a matter oflaw" when the submissions, including

deposition transcripts, affidavits, or other documentation, show "no genuine dispute as to any

material fact." Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., All U.S. 242,

247-48 (1986). The movant has the "burden ofshowing the absence ofany genuine dispute as to

a material fact." McLee v. Chrysler Corp., 109 F.3d 130, 134(2d Cir. 1997); Tsesarskaya v. City

ofNew York, 843 F. Supp. 2d 446,453-54(S.D.N.Y. 2012)("While disputes over facts that

might affect the outcome ofthe suit under the governing law will properly preclude the entry of

summary judgment[,][f]actual disputes that are irrelevant or unnecessary will not be counted.")

         Anderson, All U.S. at 248).

       "Once the moving party has met this burden, the party opposing summary judgment must

identify specific facts and affirmative evidence that contradict those offered by the moving party

to demonstrate that there is a genuine issue for trial." Ethelberth v. Choice Sec. Co., 91 F. Supp.

3d 339, 349(E.D.N.Y. 2015)(citing Celotex Corp. v. Catrett, All U.S. 317,324(1986)). The

non-moving party "may not rely on mere conclusory allegations nor speculation, but instead

must offer some hard evidence showing that its version ofthe events is not wholly fanciful."

D'Amico V. City ofNew York, 132 F.3d 145,149(2d Cir. 1998). In deciding whether summary

judgment is appropriate, the court must resolve all ambiguities and draw all reasonable

inferences in favor of the non-moving party. See, e.g. Kaytor v. Elec. Boat Corp.,609 F.3d 537,

545(2d Cir. 2010).
                                               DISCUSSION


           The plaintiff alleges violations of his First, Second, Fourth, and Fourteenth Amendment

rights under 42 U.S.C. § 1983, a Section 1983 conspiracy, and municipal liability. The parties

cross-moved for summary judgment on all ofthe plaintiffs claims.

          I dismiss the plaintiffs First Amendment and conspiracy claims as abandoned because he

did not address them in his submissions.^^ See Nansaram v. City ofNew York, No. 12-CV-5038,

2015 WL 5518270, at *8(E.D.N.Y. Sep. 17, 2015)(dismissing claims that plaintiff did not

address in his brief in opposition to defendants' motion for summary judgment); see also

Brandon v. City ofNew York, 705 F. Supp. 2d 261, 268(S.D.N.Y. 2010)(collecting cases and

deeming abandoned claims that plaintiff did not address in his opposition to motion for judgment

on the pleadings). I address the remaining claims in turn.

I.        Individual Claims


           Section 1983 "is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts ofthe United States Constitution and federal

statutes that it describes." Ostroski v. Town ofSouthhold,443 F.Supp.2d 325,335(E.D.N.Y.

2006)(citing Baker v. McCollan,443 U.S. 137, 145 n.3 (1979)). The challenged conduct must

(a) be attributable at least in part to action under the color of state law, and (b)deprive the

plaintiff of a right guaranteed under the Constitution of the United States. Id. (citing Snider v.

Dylag, 188 F.3d 51,53(2d Cir. 1999)).

          Police officers performing their duties as officers act under the color of state law,see

Miron v. Town ofStratford, 976 F. Supp. 3d 120, 135(D. Conn. 2013)("An official acts under

color of state law for Section 1983 purposes when the official exercises a power possessed by


     At oral argument, counsel for the plaintiff confirmed that these claims were abandoned.
virtue of state law and made possible only because the wrongdoer is cloaked with the authority

of state law."), so the question is whether the County,through its officers, violated the plaintiffs

constitutional rights.

        A.      Second Amendment


        The Second Amendment provides that "[a] well regulated Militia, being necessary to the

security of a free State, the right ofthe people to keep and bear Arms,shall not be infringed."

U.S. Const, amend. II. While the Amendment "codifi[es] a preexisting ... individual right to

possess and carry weapons," it does not permit people "to keep and carry any weapon

whatsoever in any manner whatsoever and for whatever purpose." Dist. ofColumbia v. Heller^

554 U.S. 570, 592,626(2008).         "[T]he contours of[the right to bear arms] are as of yet

underdeveloped and ill-defined." Doutel v. City ofNonvalk, No. 11-CV-l 164, 2013 WL

3353977, at *23(D. Conn. July 3,2013). In the Second Circuit,"the right to bear arms is not a

right to hold some particular gun." Baher v. Town ofOrangetown, A'!7., 916 F. Supp. 2d 404,

429(S.D.N.Y. 2013)(citations omitted).

        The parties dispute the subject ofthe plaintiffs Second Amendment challenge.             The

plaintiff claims that he is challenging a county policy that "unlawfully forbid[s the] plaintiffs

possession oflongarms for reasons outside ofthe requirements ofPenal Law § 400.00(11)[.]"

(ECF No. 26 at 18.) The defendant contends that Nassau County is merely enforcing state law;




  The Second Amendment applies to the states via the Fourteenth Amendment. McDonald v. Cty. of
Chicago, III, 561 U.S. 742, 130(2010).

  The parties do not dispute the source ofa separate policy which is the subject ofthe plaintiffs due
process claim. According to the plaintiff, once a person's longarms are "removed" due to pistol license
revocation, he "would only be able to lawfully possess longarms after[he] reapplied for, and w[as]
issued, another pistol license." (ECF No.26 at 16.) The defendant does not dispute that the policy
providing for the return of longarms is a county policy; in fact, it argues that its process for longarm
return, OPS 10023, provides sufficient due process.

                                                    10
according to the defendant, the plaintiff is actually challenging Penal Law § 400.00(1 l)(c).

(ECF No.24-2 at 13-14.)

        Vives V. City ofNew York 524 F.3d 346(2d Cir. 2008), which neither party cites, is the

Second Circuit's principal case addressing alleged constitutional violations by municipalities

purporting to enforce state law. According to Vives,"a municipality cannot be held liable simply

for choosing to enforce the entire Penal Law." Id. at 356. Instead, a municipality has a policy

for which it may be liable when "it makes a 'meaningful' and 'conscious' choice to carry out

[state] law." Dudek,991 F. Supp. 2d at 411 (citing Vives, 524 F.3d at 351,353).

        New York Penal Law § 400.00(1 l)(c) requires law enforcement officers to take certain

actions: they are directed to seize longarms from a person who does not surrender his longarms

upon revocation of his pistol license under Section 400.00(1 l)(a). Section 400.00(1 l)(c) states

that longarms "shall be removed and declared a nuisance and any police officer... is authorized

to remove any and all such weapons." The word "shall" usually imposes a mandatory duty. See,

e.g. Kingdomware Tech., Inc. v. United States, 136 S. Ct. 1969,1977(2016)("Unlike the word

'may,' which implies discretion, the word 'shall' usually connotes a requirement.") Since the

statute directs municipal officials to take certain steps when the law is violated, Nassau County

had no meaningful and conscious choice but to enforce the law.        See Vives, 524 F.3d at 534 n.6



  The County did not require the plaintiff to do what the statute says, which was to surrender his
longarms to a police officer. See N.Y. Penal Law § 400.00(1 l)(c)("such person shall surrender...any
and all firearms, rifles, or shotguns...to an appropriate law enforcement agency as provided in ...
section 265.20."). Instead, the County, in its revocation notice, instructed the plaintiffto "take the
appropriate action to remove any and all firearms," including longarms,"from the Property Bureau" and
"transfer... ownership" to another person. (ECF No.24 at 35.) Then,the County permitted him to give
his guns to friends and family. That the County procedure is inconsistent with the language of Section
400.00(11)does not mean that it made a "conscious choice" about how to enforce state law. The
language of Section 400.00(ll)(c) mandates that police officers remove guns from a person who does not
surrender them when his firearm license is revoked; the adoption of an inconsistent procedure does not
change the mandatory language ofthe statute.


                                                  11
(contrasting a statute that "simply define[d] an offense without directing municipal officials to

take any steps to act when the statute [was] violated" with a statute that stated that police officers

"must" issue a ticket or summons).

        The plaintiff argues that Nassau County was not enforcing the penal law, but its own

policy, which prohibits longarm possession when a person loses his pistol license "for any

reason." (ECF No. 26 at 3-4.) But the plaintiff did not lose his pistol license "for any reason."'^

Section 400.00(ll)(a) states that "a licensee at any time becoming ineligible to obtain a license

under this section shall operate as a revocation ofthe license." N.Y. Penal Law § 400.00(1 l)(a).

The plaintiffs pistol license was revoked for the reasons set forth in the revocation notice: his

"arrest history,""conviction of violation of 18 U.S.C. § 371," and "lack of good moral

character." (ECF No. 28 H 15.) According to Lieutenant Timpano,these reasons, taken together,

constitute "good cause" to revoke a pistol license. (ECF No. 31-2 15.) Since a licensing

officer may deny someone a pistol license for lack of good moral character and if good cause

exists for the denial(New York Penal Law §§ 400.00(1)(b)-(n)), the revocation -and subsequent

instruction to remove longarms- is squarely within state law. The plaintiff lost his pistol license

and was instructed to get rid of his longarms because he "became ineligible to obtain a license"

for enumerated reasons under New York Penal Law §§ 400.00(1)and 400.00(11)- not merely

for "any reason."'^ Thus,the County cannot be held liable in this case for its enforcement of

state law.




  Since the plaintiff did not lose his pistol license "for any reason," 1 do not reach the question of whether
Nassau County's policy of prohibiting longarm possession when a person loses his pistol license "for any
reason"(ECF No. 27-5 at 3)comports with state law permitting revocation of a pistol license "at any
time," N.Y. Penal Law 400.00(1 l)(a).

  Pursuant to New York Penal Law § 400.00(1 l)(a),"a licensee at any time becoming ineligible to obtain
a license under this section shall operate as a revocation ofthe notice," and if this happens,"such person
shall surrender such license to the appropriate licensing official and any and all firearms, rifles, or

                                                     12
         The plaintiff is not challenging Section 400.00, so detailed analysis is unnecessary.

Nevertheless,the statute grants police officers extremely broad discretion to issue or revoke a

firearm license. Weinstein, 386 F. Supp. 3d at 231 (citation omitted). While the parties have not

cited, and the Court has not located, any case in which a licensing officer revoked someone's

pistol license for lack of good moral character or "good cause," and then instructed him to

surrender his longarms,"[mjultiple cases have upheld the constitutionality of Section

400.00[.]"^^ Napolitano, 2019 WL 365710, at *9 n.6. Thus,the defendant's motion for

summary judgment on the plaintiffs Second Amendment claim is granted.

        B.       Fourth Amendment


        The Fourth Amendment guarantees "[t]he right of the people to be secure in their...

papers and effects, against unreasonable searches and seizures." U.S. CONST, amend. IV. "The

basic purpose ofthis Amendment... is to safeguard the privacy and security ofindividuals

against arbitrary invasions by governmental officials." Camara v. Mun. Ct., 387 U.S. 523,528

(1967). A seizure requires "some meaningful interference with an individual's possessory

interests in that property." Soldal v. Cook Cty., Ill, 506 U.S. 56,61 (1992)(citing United States



shotguns owned or possessed by such person shall be surrendered to an appropriate law enforcement
agency."Id. at(1 l)(c). The plaintiff maintains that the "this section" language in Section 400.00(1 l)(a)
refers only to the reasons spelled out in Section 400.00(1 l)(a)-specifically, conviction of a felony or
serious offense, issuance of an order of protection, or notice under New York mental hygiene law. I do
not read the statute that narrowly. The plain language ofthe statute, and New York's longstanding
interpretation of Section 400.00(11), provides that a pistol license can be revoked for reasons other than
the situations listed in subsection (1 l)(a) that the plaintiff highlights. See, e.g., Nash v. Nassau Cty., 52
N.Y.S.3d 670(2d Dep't. 2017)(citing Section 400.00(11)for the proposition that a licensing officer "is
vested with broad discretion in determining whether to issue or revoke a license to possess firearms.")

  At least one court in this district has noted the potential defacto license requirement on longarms that
the statute may impose in certain circumstances, albeit focusing on the "at any time" language ofthe
statute. See Napolitano, 2019 WL 365710, at *9 n.6 (noting that since Section 400.00(1 l)(a) permits a
licensing officer to revoke a pistol license "at any time," and Section 400.00(1 l)(c) requires surrender of
one's longarms in the event of revocation under Section 400.00(1 l)(a), the law "may impose, in certain
circumstances, a defacto license requirement on longarms.").

                                                      13
V. Jacobsen,466 U.S. 109, 113 (1984)). The "paradigmatic Fourth Amendment seizure

contemplates a forcible dispossession ofthe owner ofthe items to be seized," Airbnb, Inc. v. City

ofNew York, 373 P. Supp. 3d 467,482(S.D.N.Y. 2019)(citation and internal quotation marks

omitted), and more recent case law associates the right with a person's "legitimate expectations

of privacy," Byrd v. United States, 138 S. Ct. 1518, 1526(2018)(citation omitted). "The chief

evil against which the wording of the Fourth Amendment is directed is the physical entry ofthe

home." United States v. Iverson, 897 F.3d 450,458(2d Cir. 2018)(internal alterations,

quotation marks, and citation omitted).

        The revocation notice and the plaintiffs subsequent transfer of longarms to friends and

family members does not amount to a government seizure under the Fourth Amendment.'^ The

revocation notice alerted the plaintiffthat he could not possess firearms, rifles, and shotguns, and

directed him to get rid of his longarms. (ECF No. 24 at 34-35.) No law enforcement official

confiscated or came into possession ofthe plaintiffs longarms, and the government does not

currently have custody or control ofthe plaintiffs longarms. In short, the government never

seized the plaintiffs longarms.

        Nevertheless, characterizing this as a "constructive" governmental seizure, the plaintiff

says that the defendant violated the Fourth Amendment"by requiring that he divest himself of

ownership and possession of his longarms."(ECF No. 26 at 14.) But the plaintiff cites no

authority, and I am not aware of any, supporting the proposition that deprivation by revocation

notice can constitute a Fourth Amendment seizure. And the facts ofthis case do not support

such a finding. After all, the plaintiff gave away his longarms to his son-in law, a "hunting


  The plaintiff does not challenge the police officers' original confiscation of his longarms; instead, he
challenges the revocation notice he received instructing him to get rid of his firearms. (ECF No. 26 at
19.)


                                                     14
buddy," and a friend. {Id. at 20-21.) Nothing in the record suggests that the plaintiff does not

still have access to the guns. Moreover,the plaintiff testified at his deposition that keeping the

guns was "not a priority" at the time so he gave them away; he was "trying to rebuild his life ...

and business" and chose to "get rid ofthe rifles." {Id. at 20-21.) These facts do not make out a

Fourth Amendment violation, and the defendant's motion for summary judgment on that claim is

granted.

       C.      Fourteenth Amendment


       The plaintiff argues that Nassau County's failure to provide him a method to seek the

return of his longarms violated his Fourteenth Amendment rights. (ECF No. 26 at 15-16.) The

defendant, citing the fact that the plaintiff gave the weapons away,responds that no hearing is

necessary. (ECF No. 24-2 at 14-15.) The County points out that it has a process in place, OPS

10023, which is specifically designed for the return oflongarms. (ECF No. 31 at 5.)

       The Fourteenth Amendment provides that no "State deprive any person of life, liberty, or

property without due process oflaw." U.S. CONST, amend. XIV. To determine the level of

process due,"courts must look to the three-part test articulated by the Supreme Court in Mathews

V. Eldridgel^ 424 U.S. at 334(1976). Under the Mathews test, courts weigh:(1)the private

interest affected by the state action;(2)the risk of erroneous deprivation through the procedures

used and the value ofadditional procedural safeguards; and (3)the government's interest in

taking the challenged action." Id. at 335 (citing Razzano, 765 F. Supp. 2d at 185).

       Courts in this district have held that the Nassau County Police Department policy for the

return of confiscated longarms provided inadequate pojZ-deprivation process. In Razzano v.

County ofNassau, a gun owner challenged the legal process afforded to him after the police

confiscated his longarms in the course of investigating alleged threatening conduct toward a



                                                 15
legislator. 765 F. Supp. 2d at 184. The Honorable Arthur Spatt, in a thoughtful and

comprehensive opinion, found that "the pistol license hearing sets an improperly high standard

for the return of longarms, and thus risks perpetuating an erroneous deprivation of property."

765 F. Supp. 2d at 188. Judge Spatt held that the County should provide a separate post-

deprivation hearing to facilitate the return oflongarms to gun owners. M at 191. More recently,

in Weinstein v. Krumpter^ Weinstein, whose longarms were confiscated during a domestic

dispute, challenged the legal process- OPS 10023 - developed for the return of longarms in

Nassau County. 386 F. Supp. 3d at 224. Judge Spatt, in another instructive opinion, found that

the procedure was "thorough" but lacked sufficient promptness; therefore, it "le[ft] room for a

heightened risk ofprolonged deprivation of undeserving owners of longarms." Id. at 22>6-22>l

(emphasis added).

       Notably, when "a plaintiff alleges a deprivation pursuant to an established state

procedure, the state can predict when it will occur and is in the position to provide a pre-

deprivation hearing." Weinstein, 386 F. Supp. 3d at 235 (citing Razzano, 765 F. Supp. 2d at

185). Both Razzano and Weinstein were premised, in part, on findings that under the

circumstances, ajt?re-deprivation hearing was not possible; in both cases, police officers removed

the guns from the plaintiffs' homes in the course of investigating domestic violence-in

Weinstein - and threatening conduct-in Razzano. As Judge Spatt explained in Razzano,"the

very nature of seizing guns renders it impractical to require the police to hold hearings before

taking [a] deadly weapon away from an individual." Razzano, 756 F. Supp. 2d at 186. For that

reason. Judge Spatt focused exclusively on the adequacy ofthe post-deprivation remedies

available to someone whose longarms were confiscated by the police. Id.




                                                 16
        The plaintiffs case is different. First, the plaintiff did not receive any post-deprivation

hearing; in fact, he received no process related to his longarms at all.^® Since the County did not

seize the plaintiffs longarms, the County's post-deprivation procedure, OPS 10023, was never

triggered. As noted earlier, the plaintiff claims that he cannot purchase new longarms "for fear

of arrest and criminal prosecution by Nassau County"(ECF No.26 at 19)- a concern that is

justified given the defendant's position, at least at the time, that the plaintiff was prohibited from

possessing long guns for as long as a legal impediment existed,(ECF No. 31 at 6). Second,

unlike Razzano and Weinstein, in which police officers removed guns from peoples' homes,the

plaintiff got a revocation notice years after his conviction, instructing him to get rid of his

firearms, including longarms, not immediately but within thirty days. (ECF No. 27-2 at 3.)

There were no "exigent circumstances necessitating the very prompt" removal ofthe plaintiffs

longarms. Razzano, 765 F. Supp.2d at 186 (citing Spinelli v. City ofNew York, 579 F.3d 160,

170(2d Cir. 2009)). At oral argument, counsel for the County conceded that the plaintiffs

continued possession of his longarms did not pose any danger to the community. In fact, counsel

seemed to concede that a pre-deprivation hearing would have been possible under the

circumstances of this case.


        Application ofthe Matthews test supports a pre-deprivation hearing. Like Razzano and

Weinstein, the first Matthews factor weighs in favor ofthe plaintiff because he has a clear

property interest in his longarms. The second Matthews factor - the risk of erroneous

deprivation - also weighs in the plaintiffs favor because he was not given a hearing on his right

to possess longarms. Under these circumstances, the plaintiff has no way of knowing whether a

"legal impediment... prohibiting" the plaintiffs possession oflongarms exists. {Id. at 7.)



20 As noted earlier, the plaintiffs appeal of his pistol license revocation was denied. (ECF No. 24 at 20.)

                                                    17
Without any opportunity to be heard, there is a high risk of erroneous-and prolonged erroneous

- deprivation.^'

        The third Matthews factor-the government's interest in taking the challenged action -

also weighs in the plaintiffs favor. Since the County's position was that under the

circumstances, no process was necessary, it did not cite the primary governmental interest in

seizing longarms-"keeping guns away from dangerous individuals." Weinstein, 386 F. Supp.

3d at 237. That argument would be difficult to make in this case, because the County sent the

notice years after the plaintiffs conviction and, even then, gave him thirty days to get rid of his

guns, a delay that undermines a public safety concem.^^

        Of course, the County could determine, consistent with N.Y. Penal Code § 400.00(11),

that someone is prohibited from possessing longarms when his pistol license is revoked and

while "a legal impediment... prohibiting such possession" exists. (ECF No. 31-2 at 3; ECF No.

31 at 7.) However, consistent with Razzano and Weinstein, longarm owners are entitled to a

prompt investigation into their rights to possess longarms. Under circumstances like this-

where there are no exigent circumstances- a gun owner is entitled to a prompt pre-deprivation

hearing. Accordingly, the plaintiffs cross-motion for summary judgment on his Fourteenth

Amendment claim is granted.




  In multiple cases challenging Nassau County's longarm regulations and procedures, courts in this
district have noted that individuals whose pistol licenses have been revoked have the "ability to purchase
additional longarms to replace the weapons seized." See, e.g., Weinstein, 386 F. Supp. 3d at 237; see also
Panzella, 863 F. 3d at 219. In this case, the County argued, at least in its briefing, that "the plaintiff
would be prohibited from possessing long guns for as long as a legal impediment existed prohibiting such
possession." (ECF No. 31-2 at 3; ECF No. 31 at 7.)

  Nor did the County seem to have any interest in the backgrounds of the people to whom the plaintiff
gave his guns.

                                                    18
II.       Municipal Liability

          A municipality can be held liable when "action pursuant to official municipal policy of

some nature caused a constitutional tort." Monell v. Dep 't ofSoc. Serv. ofCty. ofNew York,436

U.S. 658,690(1978). The plaintiff argues that the alleged constitutional violations were

pursuant to an official policy ofNassau County. (EOF No. 26 at 3.) The defendant responds that

it cannot be held liable under Monell because the plaintiff cannot establish that any Nassau

County policy is unconstitutional. (ECF No. 24-2 at 17.)

          As discussed above, the County policy did not violate the plaintiffs Second or Fourth

Amendment rights. However,the County's failure to provide the plaintiff with any due process

in connection with his longarms violated the Fourteenth Amendment. Accordingly, the Court

grants the defendant's cross-motion for summary judgment as it pertains to the plaintiffs Second

and Fourth Amendment Monell claims. The Court grants the plaintiffs cross-motion for

summary judgment as it pertains to his Fourteenth Amendment Monell claim.

                                          CONCLUSION

       For the reasons set forth above, the plaintiffs cross-motion for summary judgment is

granted with respect to his Fourteenth Amendment procedural due process claim and related

Monell claim; the remainder ofthe motion is denied. The defendant's cross-motion for summary

judgment is granted with respect to the plaintiffs First, Second, and Fourth Amendment claims,

the related Monell claims, and the Section 1983 conspiracy claim; the remainder ofthe motion is

denied.


       The Court respectfully refers this case to United States Magistrate Judge James Orenstein

for a determination of potential damages stemming from the defendant's Fourteenth Amendment

violation.




                                                 19
so ORDERED.



                                       s/Ann M. Donnelly
                                     Ann M. Donnelly
                                     United States District Judge

    Dated: Brooklyn, New York
           September 30, 2019




                                20
